 

Exhibit 10.2

 

AMENDMENT NO. 2 TO THE

WASTE CONNECTIONS, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

WHEREAS, Waste Connection Inc., an Ontario corporation (the “Employer”), has
previously established the Waste Connections, Inc. Nonqualified Deferred
Compensation Plan (the “Plan”) for the benefit of a select group of management
or highly compensated employees and directors; and

 

WHEREAS, the Employer most recently amended the Plan effective July 19, 2016;
and

 

WHEREAS, the Employer had previously allowed participants to defer restricted
stock unit awards under the Plan, but disallowed such deferrals beginning in the
2015 Plan year; and

 

WHEREAS, the Employer desires to allow participants who previously deferred
restricted stock unit awards under the Plan’s terms to elect to exchange the
portion of their Account Balance credited to the Stock Equivalent Account for
one or more of the Measurement Funds;

 

NOW, THEREFORE, pursuant to Section 11.2 of the Plan, the following amendment is
hereby made, and shall be effective on the date executed below.

 

I.           Section 3.9(a) of the Plan is hereby amended by revising the final
sentence thereof to be and read as follows:

 

“Except as otherwise provided in Section 9(g) below, the portion of the Annual
Deferral Amount deferred with respect to Restricted Stock Unit Awards shall only
be deemed invested in the Company’s Common Stock and such deferrals shall be
recorded in the Stock Equivalent Account.”

 

II.          Section 3.9(b) of the Plan is hereby amended by revising the final
sentence thereof to be and read as follows:

 

“Notwithstanding any of the foregoing, amounts credited or debited to a
Participant’s Account Balance with respect to Restricted Stock Unit Awards, if
applicable, shall, except as otherwise provided in Section 9(g) below, only be
deemed invested in the Company’s Common Stock and such deferrals shall be
recorded in the Stock Equivalent Account.”

 

III.          Section 3.9(c) of the Plan is hereby amended by revising the final
sentence thereof to be and read as follows:

 

“Notwithstanding the foregoing, except as otherwise provided in Section 9(g)
below, one hundred percent (100%) of the amounts credited or debited to a
Participant’s Account Balance with respect to Restricted Stock Unit Awards, if
applicable, shall be recorded in the Participant’s Stock Equivalent Account.”

 

 1 

 

 

IV.          Section 3.9 of the Plan is hereby amended by adding the following
new Section 3.9(g) to the end thereof, to be and read as follows:

 

“(g)         A Participant who has attained age fifty-five (55) and has a
portion of the Participant’s Account Balance credited to the Stock Equivalent
Account may elect to cause some or all of the Qualifying Stock Units (as defined
below) credited to the Stock Equivalent Account to instead be credited to one or
more of the Measurement Funds then available under the Plan’s terms. An election
under the preceding sentence shall be submitted to the Committee during any
period in which the Company has an open trading window under the Company’s
insider trading policy, as determined by the Company’s General Counsel, and such
change in investment allocation shall occur during such open trading window. Any
election made under this Section 3.9(g) shall designate the number of Qualifying
Stock Units that will no longer be deemed to be invested in the Stock Equivalent
Account and, as soon as administrative feasible thereafter, the value of such
Qualifying Stock Units shall be reinvested in one or more Measurement Funds.

 

For purposes of this Section 3.9(g), a “Qualifying Stock Unit” shall be an
amount which:

 

(i)is deemed to be invested in a share of the Company’s Common Stock as a result
of a deferral election filed by the Participant with respect to a Restricted
Stock Unit Award;

(ii)is scheduled to be distributed pursuant to a multi-year Annual Installment
Method election following the Participant’s Separation from Service; and

(iii)has been vested for at least three (3) years prior to the date such
transfer election is made. Notwithstanding any provision of this Plan to the
contrary, a Participant may not elect to have any amount previously credited to
a Measurement Fund instead credited to the Stock Equivalent Account.”

 

IN WITNESS WHEREOF, the Employer has caused this instrument to be executed this
25th day of October, 2017.

 

  WASTE CONNECTIONS, INC.       By: /s/ Ronald J. Mittelstaedt         Its:
Chief Executive Officer

 

 2 

